[Cite as State v. Jackson, 2017-Ohio-4197.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellant                        :   C.A. CASE NO. 27351
                                                    :
 v.                                                 :   T.C. NO. 16-CR-548
                                                    :
 RICHARD E. JACKSON, JR.                            :   (Criminal Appeal from
                                                    :    Common Pleas Court)
         Defendant-Appellee                         :
                                                    :

                                               ...........

                                              OPINION

                 Rendered on the ___9th ___ day of _____June_____, 2017.

                                               ...........

ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellant

VALERIE KUNZE, Atty. Reg. No. 0086927, Assistant State Public Defender, 250 E.
Broad Street, Suite 1400, Columbus, Ohio 43215
      Attorney for Defendant-Appellee

                                              .............

FROELICH, J.

        {¶ 1}     The State of Ohio appeals from a judgment of the Montgomery County

Court of Common Pleas, which dismissed a count of having weapons while under

disability against Richard Jackson, on the authority of State v. Hand, 149 Ohio St.3d 94,

2016-Ohio-5504, 73 N.E.3d 448. For the following reasons, the judgment of the trial
                                                                                         -2-


court will be reversed.

       {¶ 2} On April 22, 2016, Jackson was charged with having weapons while under

disability and improper transportation of a firearm in a motor vehicle.        The having

weapons while under disability charge was premised upon Jackson’s prior juvenile

adjudication for committing an offense that would be a felony offense if committed by an

adult (aggravated robbery).

       {¶ 3} Jackson filed a motion to dismiss the count of having weapons while under

disability. Relying on Hand, he argued that the use of his juvenile adjudication to convict

him of having weapons while under disability violated his due process rights. The trial

court granted the motion, concluding that the legislature’s intention in R.C. 2923.13(A)(2)

– as well as in R.C. 2901.08(A), the provision at issue in Hand – was to treat the juvenile

adjudication as a prior conviction and that, pursuant to Hand, it is unconstitutional to do

so.

       {¶ 4} The State challenges the trial court’s determination on appeal, arguing that

Hand did not preclude the use of a juvenile adjudication as an element of a criminal

offense. It notes that Hand dealt with R.C. 2901.08(A) and the use of a prior adjudication

to increase the degree of an offense or its penalty, whereas R.C. 2923.13(A)(2), which is

at issue in this case, treats such an adjudication as an element of the offense.

       {¶ 5}   In Hand, the Supreme Court of Ohio held that it is unconstitutional to use

a juvenile adjudication as the equivalent of an adult conviction to enhance a penalty for a

later crime, because, unlike an adult conviction, a juvenile adjudication does not involve

the right to a trial by jury. Hand at ¶ 38. In so holding, the court struck down R.C.

2901.08(A), a statute which specifically provided that a prior “adjudication as a delinquent
                                                                                            -3-


child or as a juvenile traffic offender is a conviction for a violation of the law or ordinance

for purposes of determining the offense with which the person should be charged and, if

the person is convicted of or pleads guilty to an offense, the sentence to be imposed[.]”

Id. at ¶ 9.   Therefore, the Supreme Court of Ohio stated in Hand that “a juvenile

adjudication is not a conviction of a crime and should not be treated as one.” Id. at ¶ 38.

Hand did not directly address the issue raised in this case: whether there are

constitutional implications to the use of a juvenile adjudication as an element of an

offense, i.e., as creating a “disability” for a weapons under disability offense.

       {¶ 6} Subsequent to the parties’ filing of their briefs in this case, we addressed

the precise issue raised. In State v. McComb, 2d Dist. Montgomery No. 26884, 2017-

Ohio-4010 we held that, although Hand does preclude the use of a juvenile adjudication

as a previous “conviction” for purposes of applying mandatory sentencing terms under

R.C. 2929.13(F)(6), the holding in Hand did not render R.C. 2923.13(A)(2)

unconstitutional on due process grounds.

       {¶ 7} R.C. 2923.13(A)(2), which defines the offense of having weapons while

under disability, sets forth that a juvenile adjudication is one of the means by which a

disability may be established; it provides that “no person shall knowingly acquire, have,

carry, or use any firearm or dangerous ordnance, if * * * [t]he person is under indictment

for or has been convicted of any felony offense of violence or has been adjudicated a

delinquent child for the commission of an offense that, if committed by an adult, would

have been a felony offense of violence.” (Emphasis added.) Other subsections of R.C.

2923.13(A) preclude knowingly acquiring, having, carrying, or using any firearm or

dangerous ordnance if one is a fugitive from justice, is under indictment or has been
                                                                                        -4-


convicted of certain felony drug offenses (or was adjudicated a delinquent for such an

offense, which would have been a felony if committed as an adult), for being “drug

dependent, in danger of drug dependence, or a chronic alcoholic,” or for certain

commitments or adjudications related to mental health.

      {¶ 8} In McComb, we stated:

      Pursuant to the [having weapons under disability] statute, a violation of R.C.

      2923.13(A)(2) requires an offender to either have a prior conviction or a

      prior juvenile adjudication.   Unlike the statute that was struck down in

      Hand, the statute at issue, R.C. 2923.13(A)(2), does not treat a prior juvenile

      adjudication as a conviction.     Rather, a prior juvenile adjudication and

      conviction are treated as alternative elements necessary to establish the

      offense of having weapons while under disability. Hand does not ban the

      use of a prior juvenile adjudication as an element of an offense; rather, Hand

      bans the use of a juvenile adjudication to enhance a penalty by treating the

      adjudication as an adult conviction.        Hand at ¶ 37 (holding “it is

      fundamentally unfair to treat a juvenile adjudication as a previous conviction

      that enhances either the degree of or the sentence for a subsequent offense

      committed as an adult”).

(Emphasis sic.) Id. at ¶ 26. Thus, we concluded that Hand does not apply to R.C.

2923.13(A)(2).

      {¶ 9} McComb resolved the question presented by the State’s assignment of

error. Hand does not apply to R.C. 2923.13(A)(2), and the legislature’s determination

that a juvenile adjudication may support a count of having weapons while under disability
                                                                                        -5-


does not violate a defendant’s due process rights.

      {¶ 10}    The State’s assignment of error is sustained.

      {¶ 11} The judgment of the trial court will be reversed, and the matter will be

remanded for further proceedings.

                                        .............

WELBAUM, J., concurs.

DONOVAN, J., dissenting:

      {¶ 12} Jackson’s prior adjudication of delinquency, which can now be utilized as

an element of the offense to establish weapons while under disability, suffers from the

same constitutional infirmity as an enhancement. At the heart of the analysis in Hand is

the lack of a right to a jury determination of the predicate conduct. In this case, status

(disability) creates the offense, in Hand status enhances punishment.

      {¶ 13} I agree with Judge Cunningham’s dissent in State v. Carnes, 2016-Ohio-

8019, _____ N.E.3d _____ (1st Dist.), it is illogical to conclude enhancement of

punishment is unconstitutional, but prosecution where otherwise there would be no

indictment is not. In all other scenarios, the status of disability is conduct which occurs

as an adult. The juvenile vs. adult conduct distinction is critical to the constitutional

analysis, particularly under the Ohio Constitution as noted in Hand.

      {¶ 14} I would affirm.

                                       ..........

Copies mailed to:

Andrew T. French
Valerie Kunze
Hon. Richard S. Skelton